ORDER
On November 17, 1999, petitioner was placed on interim suspension. In the Matter of Broadwater, 337 S.C. 59, 522 S.E.2d 816 (1999). On June 12, 2000, the Court suspended petitioner from the practice of law for two years. In the Matter of Broadwater, 341 S.C. 101, 533 S.E.2d 589 (2000).
In January 2007, petitioner filed a Petition for Reinstatement and the matter was referred to the Committee on *393Character and Fitness (CCF). The CCF has filed a Report and Recommendation in which it recommends the Court grant the petition subject to the condition that petitioner’s financial recordkeeping methods are approved by the Office of Disciplinary Counsel (ODC). Neither petitioner nor ODC filed any exceptions to the CCF’s Report and Recommendation.
The Court grants the Petition for Reinstatement subject to the condition that ODC approves petitioner’s financial record-keeping methods. Before he practices law petitioner shall submit a written description of his financial recordkeeping plans to ODC. The description shall include an explanation of petitioner’s receipt and disbursement methods to and from his law office accounts and all other recordkeeping requirements set forth in Rule 417, SCACR, and Rule 407, SCACR. ODC shall review the submitted plan and determine if the proposal meets the requirements of Rule 417, SCACR, and Rule 407, SCACR. Once ODC approves petitioner’s financial record-keeping methods, petitioner shall thereafter submit a compliance report with supporting documentation to ODC on a quarterly basis for a two year period.
Further, prior to practicing law, petitioner shall insure that he is in full compliance with the 2006-2007 Mandatory Continuing Legal Education & Specialization reporting requirements.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
/s/ James E. Moore, J.
/a/ John H. Waller, Jr., J.
/s/ Costa M. Pleicones, J.
/s/ Donald W. Beatty, J.